 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Harvey Lloyd Hayden,                               No. CV-19-00335-TUC-DCB
10                  Plaintiff,                          ORDER
11   v.
12   Prestige Horizons, et al.,
13                  Defendants.
14
15          On December 18, 2019, the Court issued an Order directing the Plaintiff to show
16   cause why he has failed to serve the Defendants with the Complaint, which he filed pro se
17   on June 28, 2019. On January 10, 2020, the Plaintiff sent a letter to the Clerk of the Court
18   explaining that he has been unable through the mail, telephone and email to locate either
19   Defendants, Prestige Horizons or its co-owner Granite Hobbs. The Plaintiff explains that
20   the Attorney General Consumer and Advocacy Section in Tucson, Arizona, Assistant
21   Attorney General Jane Fallon, is assigned to a complaint filed by the Plaintiff against these
22   same Defendants, and she has also been unable to locate Granite Hobbs and his company
23   Prestige Horizons.
24          The Plaintiff shall review Rule 4(h) of the Federal Rules of Civil Procedure for
25   serving a corporation. Rule 4(e) also allows service in a manner “following state law.” Rule
26   4.1 of the Arizona Rules of Civil Procedure provide for service on a corporation via the
27   Arizona Corporation Commission Ariz. R. Civ. P. 4.1 (i) and (j), and Rule 4.1 provides for
28   an alternative means of service on individuals by certified mail, Rule 4.1(k). The Plaintiff
 1   shall also secure an explanation from Assistant Attorney General Jane Fallon supporting
 2   the Plaintiff’s assertion that she too has been unable to locate the Defendants and she shall,
 3   if possible, provide service information for the Defendants to the Plaintiffs. The Court will
 4   allow Plaintiff 30 days to attempt service on the Defendants pursuant to the Arizona Rules
 5   of Civil Procedure, Rule 4.1.
 6          Accordingly,
 7          IT IS ORDERED that the Plaintiff’s request for an extension of time to serve the
 8   Defendants (Doc. 7) is GRANTED for 30 days.
 9          IT IS FURTHER ORDERED that the Plaintiffs shall file Proofs of Service with
10   the Court. Fed. R. Civ. P. 41(l).
11          IT IS FURTHER ORDERED that in the event the Plaintiff fails to serve
12   Defendants under Rule 4.1 of the Arizona Rules of Civil Procedure or to show good cause
13   why service cannot be accomplished, this case shall be subject to dismissal for lack of
14   service under Federal Rule Civil Procedure, Rule 4(m).
15          Dated this 25th day of March, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
